

SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) by and between Cimpress USA
Incorporated, which has offices at 275 Wyman Street, Waltham, MA 02451, and
Donald R. Nelson (“Executive”) is effective as of seven days from the date of
Executive’s signature below (the “Effective Date”). As used in this Agreement,
the term “Cimpress” means Cimpress USA Incorporated when referencing Executive’s
employer and Cimpress N.V. and its subsidiaries and affiliates (including,
without limitation, Cimpress USA Incorporated) in all other contexts.


WHEREAS, Executive and Cimpress N.V. entered into an Amended and Restated
Executive Retention Agreement in 2009 (the “Executive Retention Agreement”);
WHEREAS, Cimpress has determined to terminate Executive’s employment in
connection with a reorganization of Cimpress’ overall global organizational
structure;
WHEREAS, Cimpress and Executive desire to enter into this agreement to resolve
any issues between them arising from Executive’s employment and/or the
termination of Executive’s employment and also to continue Executive’s
employment with Cimpress through February 28, 2017 (the “Separation Date”); and
WHEREAS, Cimpress has advised Executive that if he declines to enter into this
Agreement, he will not be entitled to receive the additional compensation and
benefits described herein.
NOW, THEREFORE, in consideration of the agreements, covenants, promises and
releases contained herein and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows.
1.
Transition Period.

(a)    Cimpress and Executive agree that Executive will remain employed by
Cimpress from the date of this Agreement through the Separation Date (the
“Transition Period”). During the Transition Period, Executive will continue to
receive from Cimpress his base salary at the rate that was in effect immediately
before the notification of termination (the “Base Salary”), and will continue to
receive from Cimpress the level of fringe benefits and equity vesting to which
Executive was entitled immediately before the notification of termination,
subject to changes required in accordance with Cimpress’ normal policies and
practices, benefit plans and written agreements regarding equity.
(b)    Effective as of the Separation Date, Executive’s employment relationship
with Cimpress will automatically and immediately terminate. Except as set forth
below, all Company benefits, including, without limitation, life insurance,
short term disability and long term disability, will terminate automatically
upon Executive’s last day of employment. Cimpress will pay to Executive all
earned and unpaid salary and/or wages and all accrued and unpaid vacation pay on
or within the legally required time following his last day of employment with
Cimpress.
2.Severance Benefits. If Executive does not revoke this Agreement as provided
for in Section 10 below and complies with all other terms and conditions of this
Agreement, Cimpress shall pay or otherwise provide to Executive the following
severance benefits at the times set forth below (or, if this Agreement is not
yet effective, as soon as practicable following the Effective Date):
(a)    Cimpress shall make a severance payment to Executive in the amount of
$700,000, which equals 12 months of Base Salary, within thirty (30) days
following the Separation Date.


- 1 -

--------------------------------------------------------------------------------




(b)    Cimpress shall pay one hundred percent (100%) of the COBRA premium
incurred by Executive with respect to the continuation of his current health
care coverage for the period commencing March 1, 2017 and ending February 28,
2018; provided, however, that Cimpress’ obligations under this subsection shall
cease in the event Executive obtains new employment and Executive becomes
eligible to participate in his new employer’s group healthcare plan. If
Executive obtains new employment before the end of the Severance Pay Period, he
shall promptly give written notice of such eligibility to the Cimpress contact
person identified below the Cimpress signature block at the bottom of this
Agreement (“Cimpress Contact Person”).
(c)    Cimpress shall accelerate the vesting of Cimpress restricted share units
(“RSUs”) held by Executive that, under the terms of the respective RSU
agreements, are scheduled to vest during the period commencing March 1, 2017 and
ending February 28, 2018, so that such RSUs will be fully vested as of February
28, 2017; provided, however, that in no event will such RSUs be made available
to the Executive before the Effective Date. Executive understands and
acknowledges that the vesting of RSUs representing a total of 7,650 Cimpress
shares is expected to be accelerated under this subsection.
(d)    Cimpress shall accelerate the vesting of all Cimpress premium-priced
share options (“PPSOs”) held by Executive that, under the terms of the
respective share option agreements, are scheduled to vest during the period
commencing March 1, 2017 and ending February 28, 2018, so that such PPSOs will
be fully vested as of February 28, 2017; provided, however, that in no event
shall such accelerated PPSOs be made available to the Executive before the
Effective Date. Executive understands and acknowledges that the vesting of PPSOs
to purchase a total of 27,167 Cimpress shares is expected to be accelerated
under this subsection. Further, and after giving effect to the accelerated
vesting described in this subsection, Cimpress shall extend to December 31, 2017
(but no later than the original expiration date of such options) the deadline
for exercising all vested and unexercised PPSOs and any other Cimpress
nonqualified share options (collectively with PPSOs, “NSOs”) held by Executive
at February 28, 2017.
(e)    Cimpress shall accelerate the service-based vesting of 25% of the
Cimpress N.V. performance share units (“PSUs”) held by Executive (rounded to a
whole share), so that such accelerated PSUs will be vested (from a service time
standpoint only) as of February 28, 2017; provided, however, that in no event
will such PSUs be made available to Executive before the Effective Date. For
avoidance of doubt, no changes will be made to the performance conditions (as
described in section 3 of the PSU agreement) applicable to such PSUs and such
PSUs will settle only at the time, and subject to the conditions, set forth in
the PSU agreement.
(f)    Cimpress shall make a one-time, lump sum payment to Executive in the
amount of $50,000 to defray incidental and miscellaneous expenses that may be
incurred by Executive in connection with his departure from Cimpress. Cimpress
shall make such payment within thirty (30) days following the Separation Date.
(g)    Cimpress shall arrange for Executive to receive, at Cimpress’ expense,
outplacement services from an outplacement services firm selected and engaged by
Cimpress (the “Outplacement Services”). The Outplacement Services shall be
provided during the period commencing within a reasonable time following
Effective Date and ending upon the earlier of (i) Executive’s acceptance of new
employment and (ii) February 28, 2018. No cash payments will be made to
Executive in the event Executive elects not to utilize any or all of the
outplacement services.
The payments and benefits described in the subsections immediately above are
referred to collectively as the “Severance Benefits.” The Severance Benefits
will be paid or otherwise provided subject to all applicable tax withholdings.
If Executive has executed this Agreement prior to the Separation Date, then


- 2 -

--------------------------------------------------------------------------------




as a further condition to Executive’s eligibility to receive the Severance
Benefits, Executive shall execute and deliver to Cimpress (to the attention of
the Cimpress contact person identified below the Cimpress signature block at the
bottom of this Agreement (“Cimpress Contact Person”)), within the five (5)
business day period following his last day of employment, a release dated on or
after the last day of his employment in the form of Exhibit A hereto (which, for
avoidance of doubt, shall supplement and is in addition to the general release
set forth in Section 7 below).
3.Cancellation of Prior Severance-Related Agreements. Effective as of the
Effective Date, this Separation Agreement supersedes and replaces all prior
agreements between Executive and Cimpress relating to severance or similar
benefits payable to Executive or otherwise relating to the rights and
obligations of the parties in connection with or in any way relating the
termination of Executive’s employment, including, without limitation, the
Executive Retention Agreement, which is cancelled and shall have no further or
continuing force or effect from and after the Effective Date. Without limiting
the preceding sentence, Executive acknowledges and agrees that (i) from and
after the Effective Date, he is not entitled to any severance, payments or other
benefits relating to or arising from the termination of his employment under the
Executive Retention Agreement, and (ii) the Severance Benefits exceed the
aggregate value of the benefits that he would have been entitled to receive
under the Executive Retention Agreement had such Executive Retention Agreement
remained in force and effect.
4.Certain Executive Acknowledgements. Executive understands and acknowledges
that, owing to his separation from employment with Cimpress as of the Separation
Date, (i) all of Executive’s rights to participate in and receive payouts under
any and all existing or future Cimpress long-term incentive compensation plans
and programs (collectively, “Cimpress LTI programs”) will terminate effective on
the Separation Date, and accordingly he will not be eligible to receive a payout
under Cimpress’ LTI programs (including, without limitation, the LTI cash
retention bonus program) in respect of Cimpress’ 2017 fiscal year, or in respect
of any subsequent fiscal year; and (ii) all unvested NSO, RSUs and PSUs held by
Executive on the Separation Date (after giving effect to the accelerations
contemplated in Section 2 above, including that the accelerated PSUs under
Section 2(f) above will remain outstanding and subject to the performance and
other conditions set forth in the PSU agreement), will be forfeited in
accordance with their terms. Executive further acknowledges that except for the
NSOs, RSUs and PSUs awarded to him by Cimpress and reflected in Executive’s
Cimpress-related E*TRADE stock plan account, he holds no NSOs, RSUs, PSUs or
other rights to purchase or otherwise acquire Cimpress N.V. shares (or any
Cimpress N.V. affiliate). For avoidance of doubt, clause (i) above does not
apply to or limit the “in lieu of” payment described in Section 2 above.
5.Non-Disclosure, Non-Competition and Non-Solicitation Obligations. Subject to
Section 8 below, Executive acknowledges and reaffirms his obligation to keep
confidential and not to disclose any and all non-public information concerning
Cimpress that Executive acquired during the course of his employment with
Cimpress, including, but not limited to, any non-public information concerning
Cimpress’ business affairs, business prospects and financial condition, as is
stated more fully in the Invention and Non-Disclosure Agreement that Executive
previously executed, which remains in full force and effect. Executive further
acknowledges and reaffirms his obligations under the Non-Competition and
Non-Solicitation Agreement that Executive previously executed for the benefit of
Cimpress, which also remains in full force and effect. The Invention and
Non-Disclosure Agreement and Non-Competition and Non-Solicitation Agreement are
collectively referred to as the “Ancillary Agreements.”
6.Return of Company Property. Executive agrees and warrants that on or before
his last day of employment with Cimpress, Executive will return to Cimpress all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Cimpress identification, and any other
Cimpress-owned


- 3 -

--------------------------------------------------------------------------------




or Cimpress-leased property in his possession or control and will leave intact
all electronic Cimpress documents, records and files, including but not limited
to those that Executive developed or helped to develop during his employment
with Cimpress. Executive further agrees and warrants that on or before his last
day of employment with Cimpress, he will have cancelled all accounts for his
benefit, if any, in Cimpress’ name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts and computer
accounts. In addition, Executive agrees and warrants that on or before his last
day of employment with Cimpress, Executive will have transferred to Cimpress all
rights in and control over (including all logins, passwords and the like) any
and all accounts, social media accounts, subscriptions and/or registrations,
electronic or otherwise, that Executive opened and/or maintained in his own
name, but on behalf of or for the benefit of Cimpress, during the course of his
employment and not access or do anything that may directly or indirectly inhibit
or prevent Cimpress from accessing any and all of the accounts, social media
accounts, subscriptions and/or registrations. Executive agrees that, in the
event that any such transfers have not been fully effected as of the last day of
his employment with Cimpress, Executive will execute such instruments and other
documents and take such other steps as Cimpress may reasonably request from time
to time in order to complete the transfer of any such accounts, subscriptions
and/or registrations.
7.General Release and Waiver of All Claims.
(a)    In consideration of the compensation and other benefits provided for in
this Agreement, which Executive acknowledges he would not otherwise be entitled
to receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges Cimpress USA Incorporated, its corporate
affiliates (including, without limitation, Cimpress N.V.) and its and their
respective officers, directors, employees, stockholders, subsidiaries, parent
companies, agents and representatives (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys’ fees and costs), in each case of every kind and
nature which Executive has ever had or now has against the Released Parties in
any way arising out of or relating to his employment with Cimpress, the
termination of his employment with Cimpress and/or any other dealings Executive
has had with Cimpress, including, but not limited to, all claims under Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act; the Immigration Reform Control Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act (“ADEA”); the Older
Workers Benefits Protection Act; the Americans with Disabilities Act of 1990;
the Fair Labor Standards Act; the Genetic Information Nondiscrimination Act; the
Worker Adjustment and Retraining Act; the Occupational Safety and Health Act;
the Family and Medical Leave Act; the Massachusetts Law Against Discrimination,
M.G.L. c. 151B; the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and
11I; the Massachusetts Privacy Statute, M.G.L. c. 214, §1B; the Massachusetts
Wage Act (Massachusetts law regarding payment of wages and overtime), M.G.L.
c. 149, §§ 148 and 150; Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93,
§ 102 and Mass. Gen. Laws ch. 214, § 1C; the Massachusetts Labor and Industries
Act, Mass. Gen. Laws ch. 149, § 1 et seq.; the Massachusetts Maternity Leave
Act, Mass. Gen. Laws ch. 149, § 105D; and the Massachusetts Small Necessities
Leave Act, Mass. Gen. Laws ch. 149, § 52D (each of the foregoing statutes and
regulations as amended); any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance; any
public policy, contract, tort, or common law; and any allegation for costs, fees
or other expenses including attorneys’ fees incurred in these matters. This
General Release and Waiver of All Claims specifically includes, but is not
limited to: any and all back pay, front pay, compensatory, exemplary, punitive
and liquidated damages; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in Cimpress,


- 4 -

--------------------------------------------------------------------------------




contractual or otherwise, including, but not limited to, claims to shares,
restricted share units, performance share units, share options or any other
equity rights; and any claim or damage arising out of Executive’s employment
with or separation from Cimpress (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that this General Release and
Waiver of All Claims does not cover claims that cannot be waived as a matter of
law, including claims under the unemployment compensation and workers’
compensation statutes and as set forth in Section 8 below. This General Release
and Waiver of All Claims shall not affect any of Executive’s vested rights in
Cimpress’ 401(k) plan, or employee equity plan, all of which shall be governed
by the terms of said plans.
(b)    Executive understands and agrees that the claims released in this
Section 7 include not only claims presently known to him, but also all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in this Section 7. Executive
understands that he may hereafter discover facts different from what Executive
now believes to be true that, if known, could have materially affected this
Agreement, but Executive nevertheless waives and releases any claims or rights
based on different or additional facts.
(c)    The amounts described in Sections 1 and 2 above shall be complete and
unconditional payment, accord and/or satisfaction with respect to all
obligations and liabilities of the Released Parties to Executive, including,
without limitation, all claims for back wages, salary, vacation pay, incentive
pay, bonuses, equity awards, commissions, severance pay, reimbursement of
expenses, any and all other forms of compensation or benefits, attorney's fees
and other costs or sums.
(d)    Cimpress agrees that Executive is not releasing any claims or rights
Executive may have for indemnification under applicable law or any governing
document of Cimpress or any Cimpress affiliate, or under any indemnification
agreement with Cimpress or under any insurance policy providing directors’ and
officers’ coverage for any lawsuit or claim relating to the period when
Executive was a director, officer, or Executive of Cimpress or any Cimpress
affiliate; provided, however, that (i) this acknowledgement is not a concession,
acknowledgment, or guaranty that Executive has any such rights to
indemnification or coverage, (ii) this Agreement does not create any additional
rights for Executive to indemnification or coverage, and (iii) Cimpress retains
any defenses it may have to such indemnification or coverage.
8.Preservation of Rights. The parties agree that nothing contained in this
Agreement (including Exhibit A hereto) or the Ancillary Agreements limits the
Executive’s right to file a charge or complaint with or to report possible
violations of federal or state law to any federal or state governmental agency
(including, without limitation, the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration and the Securities and Exchange Commission). Executive further
understands that nothing in this Agreement (including Exhibit A hereto) or the
Ancillary Agreements limits Executive’s right (i) to provide information or
documents to (including documents protected by Section 5 above) or otherwise
communicate with such governmental agencies, or to participate in any
investigation or proceeding that may be conducted by such governmental agencies,
in each case without notice to Cimpress, or (ii) to receive or fully retain a
monetary award from a government-administered whistleblower award program for
providing information directly to a governmental agency.
9.Representations. Executive represents that: (i) he understands he is waiving
the various claims he could have asserted against Cimpress in connection with
his employment with Cimpress and the termination of his employment with
Cimpress, including, without limitation, under the ADEA and the other laws
specified in Section 7 above; (ii) he has read this Agreement, including the
release set forth in


- 5 -

--------------------------------------------------------------------------------




Section 7 above, carefully and understands all of its provisions; (iii) he
understands that rights or claims under the ADEA which may arise after the date
this Agreement is executed are not waived by him; (iv) he understands that
Cimpress advises Executive to consult with an attorney before signing this
Agreement and to the extent that Executive desired, he availed himself or
herself of this right; (v) the benefits are above and beyond the payments or
benefits otherwise owed to Executive under the terms of his employment with
Cimpress or required by law; (vi) he understands and agrees that Cimpress
provided this Agreement to Executive on January 27, 2017 and that he has
forty-five (45) days from such date to consider, sign and return this Agreement,
including the release set forth in Section 7 above, and that any changes to this
Agreement made subsequent to such date, whether material or immaterial, do not
restart the running of such forty-five (45) day period; and (vii) he has
received and understands the employee table attached as Annex 1 to this
Agreement.
10.Right to Revoke. Executive may revoke his acceptance of this Agreement,
including the release set forth in Section 7 above if, within seven (7) days
after he signs this Agreement, he delivers a notice of revocation to Cimpress.
To be effective, such revocation must be hand delivered, mailed, emailed or
mailed by certified mail, return receipt requested, before the expiration of the
seven (7) day period to the Cimpress Contact Person. If Executive does not so
revoke, this Agreement will become a binding agreement between Executive and
Cimpress upon the expiration of such seven (7) day period. Executive understands
and acknowledges that if he revokes this Agreement, he will not be entitled to
receive the Severance Benefits and Cimpress will have no obligation to perform
any or all of its commitments and obligations under this Agreement.
11.Non-Disparagement. Executive understands and agrees that as a condition of
his receipt of the compensation and other benefits provided to Executive under
this Agreement, he shall not make any false, disparaging or derogatory statement
to any person or entity, including any media outlet, regarding Cimpress or any
of its directors, officers, employees, agents or representatives or about
Cimpress’ business affairs or financial condition. For the avoidance of doubt,
this Section 11 applies to any statement that has or reasonably could be
expected to have an adverse effect on Cimpress’ business or reputation.
Notwithstanding the foregoing, this Section 11 does not apply to any statements
or other communications covered by or contemplated in Section 8 above.
12.Cooperation. During the remainder of Executive’s employment with Cimpress and
for a period of one (1) year following the termination of his employment,
Executive agrees that he will reasonably cooperate with Cimpress and its
counsel, at Cimpress’ expense, in connection with any investigation,
administrative proceeding or litigation conducted or defended by Cimpress.
Executive agrees that, in the event that he is subpoenaed or otherwise required
by any person or entity to give testimony (in a deposition, court proceeding or
otherwise) that in any way relates to his employment with Cimpress, Executive
will give prompt written notice of such request to the Cimpress general counsel
and will make no disclosure until Cimpress has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.
Notwithstanding the foregoing, this Section 12 does not apply to any
investigation, administrative proceeding or litigation described or contemplated
in Section 8 above.
13.Confidentiality. Executive understands and agrees that, to the fullest extent
permitted by applicable law and except as provided for in Section 8 above, the
amounts and types of Severance Benefits provided for in this Agreement shall be
maintained as strictly confidential by Executive and his agents and
representatives and shall not be disclosed except to his immediate family,
financial advisors, accountants, taxing authorities, unemployment office,
mortgage lenders/bank personnel and/or attorney, and to the extent required by
federal or state law, including a subpoena, or as otherwise agreed to in writing
by Cimpress.


- 6 -

--------------------------------------------------------------------------------




14.Resignation from Cimpress Positions. To the extent not already effected prior
to the execution of this Agreement, Executive agrees to promptly execute and
deliver to Cimpress all such resignation letters, instruments or other documents
as may be reasonably requested by Cimpress to effect Executive’s immediate
resignation from all directorships, offices and other positions held by
Executive within any Cimpress subsidiary or affiliate.
15.Nature of Agreement. Executive understands and agrees that this Agreement is
a severance agreement and does not constitute an admission by Cimpress of
liability or wrongdoing of any kind on its part.
16.References. Cimpress agrees that Executive may direct any prospective
employer to the Cimpress Contact Person for a factual reference that will be
limited to confirming Executive’s dates of employment and last title. Further,
if following the termination of his employment with Cimpress Executive files a
claim for unemployment insurance benefits with the Massachusetts Division of
Unemployment assistance (“DUA”), Cimpress agrees that it will report in response
to DUA inquiry that (i) Executive’s termination was involuntary due to role
elimination and (ii) Executive signed a release of claims required to receive
all severance benefits.
17.Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.
18.No Waiver. No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
19.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal and/or invalid part, term or provision shall be deemed not to be a part
of this Agreement.
20.Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that Executive fully understand the
meaning and intent of this Agreement.
21.Section 409A. Neither Cimpress nor Executive may elect to defer delivery of
any of the payments to be made under this Agreement. If any of the Severance
Benefits is considered “nonqualified deferred compensation” within the meaning
of Section 409A of the U.S. Internal Revenue Code (“Section 409A”), and
Executive is considered a “specified employee” within the meaning of Section
409A, then notwithstanding the other provisions of this Agreement, no such
Severance Benefits shall be paid to Executive during the six-month period
following Executive’s termination of employment; provided, however, that such
Severance Benefits may be paid immediately following the death of the Executive
and such Severance Benefits shall be paid in a lump sum immediately upon the
expiration of such six‑month period; and provided further, if not prohibited by
Section 409A, such Severance Benefits shall, upon the Separation Date, be paid
into an escrow account with a third party resonably acceptable to Executive,
such escrow account to be subject to the claims of creditors of Cimpress and
such Severance Benefits to be paid to Executive immediately upon the expiration
of such six-month period.


- 7 -

--------------------------------------------------------------------------------




22.Governing Law; Forum. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts, without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the Commonwealth of
Massachusetts. Any legal suit, action or proceeding arising out of or related to
this Agreement shall be instituted exclusively in the federal courts of the
United States sitting in Boston, Massachusetts or the courts of the Commonwealth
of Massachusetts sitting in Middlesex County, Massachusetts, and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of process, summons, notice or other
document by mail to such party's address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court.
23.Entire Agreement. This Agreement, together with the Ancillary Agreements and
agreements relating to equity awards between the Executive and Cimpress,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and cancels all
previous oral and written negotiations, agreements, commitments and writings in
connection therewith, including, without limitation, any such negotiations,
agreements, commitments or writings relating to severance or other potential
payments or benefits to Executive in the event of the termination of his
employment with Cimpress. Nothing in this section shall modify, cancel or
supersede the obligations of Executive set forth in Section 5 herein.
IN WITNESS WHEREOF, the parties have executed this Separation Agreement on the
dates set forth below and to be effective as of the Effective Date (as defined
above).
CIMPRESS USA INCORPORATED




By:/s/Robert Keane
    Robert Keane
    Chief Executive Officer


Date: 2/17/17






/s/Donald R. Nelson
Donald R. Nelson




Date: 2/17/17
 
 



Cimpress Contact Person:


Ara Deirmendjian
Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451
Tel. 781-652-6805
Email: ADeirmendjian@cimpress.com








- 8 -

--------------------------------------------------------------------------------






Exhibit A
GENERAL RELEASE OF CLAIMS
In consideration of the compensation and other benefits provided for in the
Separation Agreement between Cimpress USA Incorporated (“Cimpress”) and me (the
“Separation Agreement”), I, Donald R. Nelson, do hereby fully, forever,
irrevocably and unconditionally release, remise and discharge Cimpress USA
Incorporated, its corporate affiliates (including, without limitation, Cimpress
N.V.), and its and their respective officers, directors, employees,
stockholders, subsidiaries, parent companies, agents and representatives (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), in each case of every kind and nature which I have ever had or may
now have against the Released Parties in any way arising out of or relating to
my employment with Cimpress, the termination of my employment with Cimpress
and/or any other dealings I have had with Cimpress, including, but not limited
to: all claims under Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1991; Sections 1981 through 1988 of Title 42 of the United States Code;
the Employee Retirement Income Security Act; the Immigration Reform Control Act;
the Fair Credit Reporting Act; the Americans with Disabilities Act of 1990; the
Fair Labor Standards Act; the Genetic Information Nondiscrimination Act; the
Worker Adjustment and Retraining Act; the Occupational Safety and Health Act;
the Family and Medical Leave Act; the Massachusetts Law Against Discrimination,
M.G.L. c. 151B; the Massachusetts Civil Rights Act, MG.L. c. 12, §§11H and 11I;
the Massachusetts Privacy Statute, M.G.L. c. 214, §1B; the Massachusetts Wage
Act, M.G.L. c. 149, §§ 148 and 150; Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C; the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.; the Massachusetts
Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D; and the Massachusetts
Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D (each of the
foregoing statutes and regulations as amended); any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance; any public policy, contract, tort, or common law; and
any allegation for costs, fees or other expenses including attorneys’ fees
incurred in these matters. This General Release of Claims specifically includes,
but is not limited to: any and all back pay, front pay, compensatory, exemplary,
punitive and liquidated damages; all common law claims including, but not
limited to, actions in tort, defamation and breach of contract; all claims to
any non-vested ownership interest in Cimpress N.V. or any of its subsidiaries
and affiliates, contractual or otherwise, including, but not limited to, claims
to shares, restricted share units, performance share units, share options or any
other equity rights; and any claim or damage arising out of Employee’s
employment with or separation from Cimpress (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that this General Release of
Claims does not (i) cover claims that cannot be waived as a matter of law,
including claims under the unemployment compensation and workers’ compensation
statutes or (ii) limit my right to file a charge or complaint with or to report
possible violations of federal or state law to any federal or state governmental
agency or to receive or fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a governmental agency. This General Release of Claims shall not
affect any of my vested rights in Cimpress’ 401(k) plan, or employee equity
plan, all of which shall be governed by the terms of said plans. This General
Release supplements and is in addition to the general release of claims
contained within the Separation Agreement.
This General Release is executed as a sealed instrument on
_______________________, 2017.
 


__________________________________
Donald R. Nelson






